FILED
                             NOT FOR PUBLICATION                            JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAFAEL ANTONIO ROSALES,                          No. 07-74412

               Petitioner,                       Agency No. A072-520-753

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Rafael Antonio Rosales, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings held



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of motions to reopen, Karapetyan v. Mukasey, 543 F.3d 1118,

1129 (9th Cir. 2008), and de novo questions of law, Cerezo v. Mukasey, 512 F.3d

1163, 1166 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion in denying Rosales’ motion to

reopen because he had received both oral and written notice of his next scheduled

hearing at which he did not appear. See Khan v. Ashcroft, 374 F.3d 825, 828-29

(9th Cir. 2004) (notice proper where INS adhered to statutorily imposed procedural

requirements). Rosales’ due process claim therefore fails. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due

process challenge).

      PETITION FOR REVIEW DENIED.




                                         2                                    07-74412